Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     July 22, 2015

The Court of Appeals hereby passes the following order:

A15A0858. DAVID SHANYFELT v. WELLS FARGO HOME MORTGAGE,
    INC.

       David Shanyfelt filed a complaint and motion for quiet title, injunctive relief,
declaratory judgment, and damages, as well as a motion for appointment of a special
master pursuant to OCGA § 23-3-63. Shanyfelt specifically alleged that Wells Fargo
Home Mortgage, Inc., as successor-in-interest to Wachovia Mortgage Corp.,
wrongfully foreclosed on 5990 Robbs Drive, Cumming, Georgia, when the security
deed at issue shows that the property associated with the deed is 6020 Robbs Drive,
Cumming, Georgia. Shanyfelt requested, among other things, a petition to quiet title
to 5990 Robbs Drive, a declaratory judgment stating that Wells Fargo had no right
to foreclose on the 5990 Robbs Drive property, and injunctive relief setting aside the
wrongful foreclosure. The trial court dismissed the complaint for failure to state a
claim, and Shanyfelt appealed to this Court. Under Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III, the Supreme Court has original appellate jurisdiction over cases
involving title to land. Moreover, on appeal, Shanyfelt specifically raises issues and
challenges the trial court’s ruling as it relates to his action to quiet title. Cf. Boyd v.
JohnGalt Holdings, LLC, 290 Ga. 658 (724 SE2d 395) (2012). Additionally, it
appears to us that the complaint was properly filed in the county where the disputed
land was located. Graham v. Tallent, 235 Ga. 47 (218 SE2d 799) (1975); Ga. Const.
of 1983, Art. VI, Sec. II, Par. II. Because this appeal involves title to land, jurisdiction
appears to lie in the Supreme Court. See Tharp v. Harpagon Co., 278 Ga. 654, 655
(1) (604 SE2d 156) (2004). Accordingly, the appeal is hereby TRANSFERRED to
the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     07/22/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.